 



PROMISSORY NOTE

 

$500,000.00 June 28, 2018

 

FOR VALUE RECEIVED, Pure Bioscience, Inc., a Delaware corporation (the
“Company), hereby promises to pay Tom Y. Lee (the “Lender”), the principal sum
of Five Hundred Thousand Dollars ($500,000), together with interest thereon from
the date of this Note. Interest shall accrue at a rate of 6.5% per annum,
compounded annually. The principal and accrued interest shall be due and payable
by the Company on demand by Lender at any time after June 28, 2019.

 

1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and the remainder applied to principal. Prepayment of
principal, together with accrued interest, may be made without Lender’s written
consent and without penalty. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

2. Security. This Note is a general unsecured obligation of the Company.

 

3. Miscellaneous.

 

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Note shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Note, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Note, except as expressly provided in
this Note.

 

3.2 Governing Law. This Note shall be governed by and construed under the laws
of the State of California as applied to agreements among California residents,
made and to be performed entirely within the State of California.

 

3.3 Approval. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the Company’s execution of this
Promissory Note based upon a reasonable belief that the principal provided
hereunder is appropriate for the Company after reasonable inquiry concerning the
Company’s financing objectives and financial situation.

 

3.4 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 

 

 

 

3.5 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Note, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

3.6 Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

3.7 Costs and Expenses. The Company hereby agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys’ fees and legal expenses, incurred by the Holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by declaration or otherwise (“Costs”). The Company agrees that any
delay on the part of the Holder in exercising any rights hereunder will not
operate as a waiver of such rights. The Holder of this Note shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies, and no waiver of any kind shall be valid unless in writing and signed
by the party or parties waiving such rights or remedies.

 

3.8 Entire Agreement; Amendments and Waivers. This Note and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Any term of this Note may be amended and the observance of any term may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the the Company and the Lender. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each future holder of all such securities, and the Company.

 

3.9 Officers and Directors not Liable. In no event shall any officer or director
of the Company be liable for any amounts due and payable pursuant to this Note.

 

* * * *

 

 

 

 

  PURE BIOSCIENCE, INC.         By: /s/ Hank Lambert   Name: Hank Lambert  
Title: Chief Executive Officer

 

Acknowledged and Agreed     Tom Y. Lee.       By: /s/ Tom Y. Lee   Name: Tom Y.
Lee  

 

 

 

 



 